In a taxpayer’s action under section 51 of the General Municipal Law, to enjoin further dredging of land under water in Cold Spring Harbor, owned by the defendant the Town of Oyster Bay; to recover damages for the materials removed; and to declare void the agreement for said dredging operation between the defendant town and the defendant United States Dredging Corporation, the said town and corporation appeal from an order of the Supreme Court, Nassau County, entered October 15, 1962 which: (1) granted plaintiff’s motion to vacate their notice to examine before trial plaintiff’s former counsel, *840Milton Lipson; and (2) denied their I cross motion to examine said Lipson either as a party plaintiff or as a witness. Order affirmed, with $10 costs and disbursements. No opinion. Beldoek, P, J., Ughetta, Brennan, Hill and Rabin, JJ., concur.